United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 27, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-20912
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DONALD SUBLET,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CR-284
                      --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Donald Sublet appeals his guilty plea conviction and

sentence for possession with intent to distribute less than 50

kilograms of marijuana in violation of 18 U.S.C. §§ 841(a)(1),

(b)(1)(D), and for being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), as well as his

bench-trial conviction and sentence for possession of firearms in

furtherance of a drug trafficking crime in violation of 18 U.S.C.

§ 924(c)(1)(A).    Sublet claims that the district court committed

plain error by failing, sua sponte, to suppress evidence

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20912
                                 -2-

discovered during a search of his apartment that was allegedly

conducted in violation of the Fourth Amendment’s knock-and-

announce rule.    See 18 U.S.C. § 3109; Hudson v. Michigan, 126
S. Ct. 2159 (2006) (discussing the knock-and-announce

requirement).

     With respect to his guilty-plea convictions, Sublet has

waived all non-jurisdictional defects in the proceedings before

the district court by entering a valid, unconditional guilty

plea.    United States v. Wise, 179 F.3d 184, 186 (5th Cir. 1999).

That waiver includes the right to appeal any Fourth Amendment

claims.    United States v. Diaz, 733 F.2d 371, 376 n.2 (5th Cir.

1984).    With respect to his bench-trial conviction, Sublet filed

two motions to suppress in the district court, but neither motion

raised any claim regarding the officers’ failure to comply with

the knock-and-announce procedure.    See R. 2, 72-80; 184-92.

Therefore, review is for plain error.      See United States v.

De Jesus-Batres, 410 F.3d 154, 158 (5th Cir. 2005), cert. denied

126 U.S. 1022 (2006).   Sublet has not shown that the officers

violated the knock-and-announce rule or that the district court’s

failure to suppress the evidence obtained from the subsequent

search sua sponte constituted clear or obvious error.      See United

States v. Washington, 340 F.3d 222, 227 (5th Cir. 2003);

Gracia-Cantu, 302 F.3d at 310.

     Sublet also claims that his attorney rendered ineffective

assistance in failing to seek suppression of the evidence
                             No. 05-20912
                                  -3-

pursuant to the knock-and-announce rule.    Generally, this court

declines to review claims of ineffective assistance of counsel on

direct appeal.     United States v. Miller, 406 F.3d 323, 335-36

(5th Cir.), cert. denied, 126 S. Ct. 207 (2005); see also United

States v. Gibson, 55 F.3d 173, 179 (5th Cir. 1995).    The Supreme

Court has emphasized that a 28 U.S.C. § 2255 motion is the

preferred method for raising a claim of ineffective assistance of

counsel.    See Massaro v. United States, 538 U.S. 500, 503-04

(2003).    Accordingly, this court has “undertaken to resolve

claims of inadequate representation on direct appeal only in rare

cases where the record allowed [the court] to evaluate fairly the

merits of the claim.”     United States v. Higdon, 832 F.2d 312, 314

(5th Cir. 1987).    Sublet’s is not one of those rare cases.

     AFFIRMED.